Exhibit 10.4


AWARD AGREEMENT

        This Restricted Unit award agreement (“Agreement”), effective as of the
date set forth at the end of this Agreement (“Grant Date”), is between Valero
GP, LLC (the “Company”) and «First_Name» «Middle_Name» «Last_Name»
(“Participant”), a participant in the Valero GP, LLC 2000 Long-Term Incentive
Plan, as amended (the “Plan”). All capitalized terms contained in this Award
shall have the same definitions as are set forth in the Plan unless otherwise
defined herein. The terms of this grant are set forth below.

1.

The Participant is awarded «Shares_Granted» Restricted Units under the Plan.
Restricted Units are granted hereunder in tandem with an equal number of
Distribution Equivalent Rights (“DERs”).


2.

The Restricted Units granted hereunder are subject to the following Restricted
Periods, and will vest and accrue to Participant in the following increments:
[1/5 Shares Granted]Units on [first anniversary of Grant Date]; [1/5 Shares
Granted] Units on [second anniversary of Grant Date]; [1/5 Shares Granted] Units
on third anniversary of Grant Date; [1/5 Shares Granted] Units on [fourth
anniversary of Grant Date]; and [1/5 Shares Granted] Units on [fifth anniversary
of Grant Date]. The restrictions may terminate prior to the expiration of such
period as set forth in the Plan. Upon the vesting of each Restricted Unit
awarded under this Agreement, the Participant will be entitled to receive an
unrestricted common Unit of Valero L.P.


3.

DERs with respect to the Restricted Units will be paid to the Participant in
cash as of each record payment date during the period such Restricted Units are
outstanding. The DERs are subject to the same restrictions as the Restricted
Units.


4.

If the Participant’s employment is terminated because of retirement, death or
disability, any Restricted Units held by such Participant which remain unvested
as of the date of retirement, death or disability shall immediately vest and
become non-forfeitable as of such date.


5.

Neither this Award nor any right under this Award may be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by you otherwise
than by will or by the laws of descent and distribution.


6.

The Company will withhold any taxes due from your compensation as required by
law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to you.


7.

By accepting this Award, you hereby accept and agree to be bound by all of the
terms, provisions, conditions, and limitations of the Plan, as amended by the
First Amendment thereto dated October 15, 2002, and any subsequent amendment or
amendments, as if it had been set forth verbatim in this Award.


8.

This Award shall be binding upon the parties hereto and their respective heirs,
legal representatives, and successors.


9.

This Award is effective as of October 28, 2004.


VALERO GP, LLC



By __________________________________________ Curtis V Anastasio
President and Chief Executive Officer

Accepted:

_________________


«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»
«OPTION_DATE»